Case: 1:21-cv-03198 Document #: 43 Filed: 07/05/21 Page 1 of 3 PageID #:500
                  Case: 1:21-cv-03198 Document #: 43 Filed: 07/05/21 Page 2 of 3 PageID #:501
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
RISEANDSHINE CORPORATION d/b/a RISE
BREWING
                                                                 CASE NUMBER:       1:21-cv-03198
                                V.                               ASSIGNED JUDGE:
                                                                                    Honorable John Z. Lee
PEPSICO, INC.
                                                                 DESIGNATED
                                                                 MAGISTRATE JUDGE: Honorable Beth W. Jantz


                    TO: (Name and address of Defendant)
       PEPSICO, INC.
       C T Corporation System
       c/o PepsiCo, Inc.
       208 SO Lasalle Street, Suite 814
       Chicago, IL 60604
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)
                 Jason Rosenberg, Alston & Bird LLP, 1201 W. Peachtree Street, Suite 4900, Atlanta, GA
                 30309




                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK

                                                                                      June 16, 2021

     (By) DEPUTY CLERK                                                                DATE
                   Case: 1:21-cv-03198 Document #: 43 Filed: 07/05/21 Page 3 of 3 PageID #:502
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)
NAME OF SERVER (PRINT)                                                                  TITLE


   Check one box below to indicate appropriate method of service

          G Served personally upon the defendant. Place where served:




          G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
            discretion then residing therein.
              Name of person with whom the summons and complaint were left:

          G Returned unexecuted:




          G Other (specify):




                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                      TOTAL



                                                              DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                                        Date                    Signature of Server




                                                                Address of Server




                                                                                                   RETURN / AFFIDAVIT
                                                                                                   PROOF / ATTACHED

(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
